DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-7) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
A learning apparatus that executes training of a classification apparatus including a feature quantity extraction section and a classification section, the feature quantity extraction section outputting feature quantity data including a feature map corresponding to each of a given plurality of classes in accordance with an input of an image, the classification section outputting a result of a process of classifying the image into the plurality of classes in accordance with an input of the feature quantity data, the learning apparatus comprising: a classification learning section that executes training of the feature quantity extraction section and training of the classification section in accordance with a result of comparison between an output generated when the feature quantity data is inputted to the classification section and training data regarding the plurality of classes associated with the classification training image, the feature quantity data being outputted from the feature quantity extraction section in accordance with an input of a classification training image belonging to a source domain; a dividing section that divides the feature quantity data into a plurality of pieces of partial feature quantity data corresponding to the domain training image, the feature quantity data being outputted from the feature quantity extraction section in accordance with an input of a domain training image belonging to either the source domain or a target domain, the domain training image including the feature map of one of or a plurality of the classes; and a domain identification learning section that executes training of the feature quantity extraction section in accordance with a result of comparison between an output generated when the partial feature quantity data corresponding to the domain training image is inputted to a domain identification section and data indicating whether the domain training image belongs to the source domain or the target domain, the domain identification section distinguishing between an image belonging to the source domain and an image belonging to the target domain. (Emphasis added – Prior art of record fails to teach the underlined portion.)
A system for generating a captured image classification apparatus, the system comprising: a server; and a plurality of apparatuses, wherein the server includes a transmission section that transmits a machine learning model trained by a computer graphics image to each of the plurality of apparatuses, the machine learning model including a feature quantity extraction section and a classification section, the feature quantity extraction section outputting feature quantity data including a feature map corresponding to each of a given plurality of classes in accordance with an input of the computer graphics image, the classification section outputting a result of a process of classifying, into the plurality of classes, an image that is inputted to the feature quantity extraction section in accordance with an input of the feature quantity data, and each of the plurality of apparatuses includes a reception section that receives the machine learning model transmitted from the server, a learning section that executes training of a captured image feature quantity extraction section in accordance with an image captured in an environment of a respective user using a given one of the plurality of apparatuses and with the trained machine learning model, the captured image feature quantity extraction section outputting feature quantity data including a feature map corresponding to each of a given plurality of classes in accordance with an input of the image captured in the environment of the user, and a generation section that generates a captured image classification apparatus in accordance with the trained captured image feature quantity extraction section and with the trained classification section included in the machine learning model, the captured image classification apparatus executing a process of classifying the image captured in the environment of the user into the plurality of classes. (Emphasis added – Prior art of record fails to teach the underlined portion.)
An apparatus for generating a captured image classification apparatus, the apparatus comprising: a reception section that receives a machine learning model that is trained by a computer graphics image and transmitted from a server, the machine learning model including a feature quantity extraction section and a classification section, the feature quantity extraction section outputting feature quantity data including a feature map corresponding to each of a given plurality of classes in accordance with an input of the computer graphics image, the classification section outputting a result of a process of classifying, into the plurality of classes, an image that is inputted to the feature quantity extraction section in accordance with an input of the feature quantity data; a learning section that executes training of a captured image feature quantity extraction section in accordance with an image captured in an environment of a user and with the trained machine learning model, the captured image feature quantity extraction section outputting feature quantity data including a feature map corresponding to each of a given plurality of classes in accordance with an input of the image captured in the environment of the user; and a generation section that generates a captured image classification apparatus in accordance with the trained captured image feature quantity extraction section and with the trained classification section included in the machine learning model, the captured image classification apparatus executing a process of classifying the image captured in the environment of the user into the plurality of classes. (Emphasis added – Prior art of record fails to teach the underlined portion.)
A learning method for executing training of a classification apparatus that includes a feature quantity extraction section and a classification section, the feature quantity extraction section outputting feature quantity data including a feature map corresponding to each of a given dividing the feature quantity data into a plurality of pieces of partial feature quantity data corresponding to the domain training image including the feature map of one of or a plurality of the classes, the feature quantity data being outputted from the feature quantity extraction section in accordance with an input of a domain training image belonging to either the source domain or a target domain; and executing training of the feature quantity extraction section in accordance with a result of comparison between an output generated when the partial feature quantity data corresponding to the domain training image is inputted to a domain identification section and data indicating whether the domain training image belongs to the source domain or the target domain, the domain identification section distinguishing between an image belonging to the source domain and an image belonging to the target domain. (Emphasis added – Prior art of record fails to teach the underlined portion.)
A non-transitory, computer-readable storage medium containing a computer program, which when executed by a computer, causes the computer to execute training of a classification apparatus that includes a feature quantity extraction section and a classification section, the feature quantity extraction section outputting feature quantity data including a feature map corresponding to each of a given plurality of classes in accordance with an input of an image, the classification section outputting a result of a process of classifying the image into the plurality of classes in accordance with an input of the feature quantity data, the computer dividing the feature quantity data into a plurality of pieces of partial feature quantity data corresponding to the domain training image including the feature map of one of or a plurality of the classes, the feature quantity data being outputted from the feature quantity extraction section in accordance with an input of a domain training image belonging to either the source domain or a target domain; and executing training of the feature quantity extraction section in accordance with a result of comparison between an output generated when the partial feature quantity data corresponding to the domain training image is inputted to a domain identification section and data indicating whether the domain training image belongs to the source domain or the target domain, the domain identification section distinguishing between an image belonging to the source domain and an image belonging to the target domain. (Emphasis added – Prior art of record fails to teach the underlined portion.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 2, 2022